Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-103579 filed on 06/16/2020 in Japan.  The certified copy has been received.

      Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 8 and 9, the present invention from the present application discloses a print control device for “in a case where the size corresponding to the information obtained by the obtaining unit does not match any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, a specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit is not displayed, and the size corresponding to the information obtained by the obtaining unit and the at least one custom size other than the specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed, and, in a case where the size corresponding to the information obtained by the obtaining unit matches any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, all of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Shimizu (US P. No. 2010/0092189) and Hattori (US P. No. 2020/0314266), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shimizu (US P. No. 2010/0092189) discloses when determining that the detection information detected by either the main-scanning sensors S1 or the sub-scanning sensor has changed, the sensor monitoring unit identifies the sheet size based on the detection information that is detected by each of the main-scanning sensors and the sub-scanning sensor before the 
Hattori	(US P. No. 2020/0314266) discloses the display device displays the tray-setting screen for the first tray. In the setting pattern , the custom sheet setting is registered as the frequent-use setting so as to be associated with all the trays including the first tray. It is noted that the sheet type “plain paper” and the sheet size “A4” of the custom sheet setting C1 registered as the frequent-use setting respectively match the sheet type and the sheet size set at present as the tray-setting information for the first tray. Thus, the frequent-use-setting-value button corresponding to the custom sheet setting C1 is not displayed. Also, in this case, however, the frequent-use-setting-value button corresponding to the custom sheet setting C1 may be displayed.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672